AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00016-LGW-BWC Document 12 Filed 03/02/21 Page 1 of 2

In the Guited States District Court
For the Southern District of Georgia
Wapcross Dibision

WILLIAM JARJOUR, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-16
*
Vv. *
*
TRACY JOHNS, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 10. Petitioner William Jarjour
(“Jarjour”) did not file Objections to this Report and
Recommendation. In fact, this Court’s mailing was returned to
the Court with the notation: “Return to Sender, Not Deliverable
as Addressed, Unable to Forward.” Dkt. No. 11, p. 1.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Jarjour’s 28 U.S.C. § 2241 Petition, GRANTS as

unopposed Respondent’s Motion to Dismiss, DIRECTS the Clerk of

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00016-LGW-BWC Document 12 Filed 03/02/21 Page 2 of 2

Court to CLOSE this case and enter the appropriate judgment, and

is statusjyon appeal.

Meuels , 2021,

DENIES Jarjour in forma paupe

    
   
  

SO ORDERED, this

 

. AISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
OUTHERN DISTRICT OF GEORGIA

 
